Affirmed; Opinion Filed January 18, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00068-CR

                          ARMINIUS DEJUAN JONES, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-34452-M

                             MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Schenck
                                   Opinion by Justice Myers
       Arminius Dejuan Jones appeals from a judgment adjudicating guilt after he was placed

on deferred adjudication community supervision for the offense of aggravated assault with a

deadly weapon. In two issues, he contends the trial court abused its discretion because the State

failed to prove he committed two new criminal offenses and the pleas of “true” were entered

involuntarily because of the ineffective assistance of counsel. We affirm.

                          BACKGROUND AND PROCEDURAL HISTORY

       Appellant pleaded guilty to aggravated assault with a deadly weapon, pursuant to a

negotiated plea bargain agreement. The trial court accepted the plea, deferred adjudication, and

placed appellant on community supervision for a period of five years. The State subsequently

filed a motion to proceed with an adjudication of guilt, alleging appellant violated various

conditions of his community supervision. Appellant pleaded “not true” to the violation of
condition (a), which alleged he committed two new criminal offenses, i.e., possession of

marijuana and unlawful carrying of a weapon. He pleaded “true” to the other alleged violations:

(b) testing positive for THC, which is the active ingredient in marijuana; (h) failing to pay court

costs and fines; (i) failing to pay community supervision fees; (k) failing to pay Crime Stoppers

as ordered by the court; (l) failing to complete his community service hours; (n) failing to pay the

urinalysis fee; (p) failing to participate in an anger management program; (r) failing to participate

in the GED program and provide proof of attendance; and (w) failing to participate in a Safe

Neighborhood Training session. After an evidentiary hearing, the trial court accepted the pleas

of “true,” granted the State’s motion, and sentenced appellant to fifteen years’ imprisonment.

Appellant filed a motion for new trial alleging his pleas of true were not knowing or voluntary

because of the ineffective assistance of counsel. Following an evidentiary hearing, the trial court

denied that motion.

                                            DISCUSSION

                                     1. Adjudication of Guilt

       In his first issue, appellant argues the trial court abused its discretion by proceeding to

adjudication because the State failed to prove he violated condition “a” by committing two new

criminal offenses.    Appellant, however, pleaded true to the other alleged violations of his

community supervision. A plea of true, standing alone, is sufficient to support revocation of

community supervision. See Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.]

1979); Walker v. State, No. 05–16–00267–CR, 2016 WL 5851885, at *2 (Tex. App.—Dallas

Sept. 30, 2016, no pet.) (mem. op., not designated for publication). And a single violation of the

terms of community supervision is sufficient to support the trial court’s decision to proceed to

adjudication. See Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012); McCollum v.

State, No. 05–15–01056–CR, 2016 WL 8115929, at *2 (Tex. App.—Dallas Oct. 27, 2016, no

                                                –2–
pet.) (mem. op., not designated for publication). Any one of the allegations to which appellant

pleaded true would, on its own, support the trial court’s adjudication of guilt. Accordingly, we

overrule appellant’s first issue.

                                2. Ineffective Assistance of Counsel

        In his second issue, appellant contends the trial court abused its discretion by proceeding

to adjudication because appellant’s pleas of “true” were entered involuntarily due to the

ineffective assistance of counsel.

        We review a claim of ineffective assistance of counsel under well-established standards.

See Strickland v. Washington, 466 U.S. 668, 687–88, 694 (1984); Bone v. State, 77 S.W.3d 828,

833 (Tex. Crim. App. 2002). Appellant must show by a preponderance of the evidence that

counsel’s representation fell below an objective standard of reasonableness and there is a

reasonable probability the results of the proceedings would have been different in the absence of

counsel’s errors. Strickland, 466 U.S. at 687–88; Bone, 77 S.W.3d at 833; Thompson v. State, 9
S.W.3d 808, 813 (Tex. Crim. App. 1999). A reasonable probability is a probability sufficient to

undermine confidence in the outcome of the proceeding. Thompson, 9 S.W.3d at 812. The fact

another attorney might have pursued a different course of action does not necessarily indicate

ineffective assistance.   See Hawkins v. State, 660 S.W.2d 65, 75 (Tex. Crim. App. 1983);

Hinshaw v. State, No. 05–08–01235–CR, 2010 WL 1818057, at *2 (Tex. App.—Dallas May 7,

2010, pet. ref’d) (not designated for publication).

        Because the trial court ruled on appellant’s ineffective assistance claim by denying his

motion for new trial after a hearing, we review this claim under an abuse of discretion standard.

See Cueva v. State, 339 S.W.3d 839, 857 (Tex. App.–Corpus Christi 2011, pet. ref’d); State v.

Gill, 967 S.W.2d 540, 542 (Tex. App.––Austin 1998, pet. ref’d); Hinshaw, 2010 WL 1818057, at

*2. We reverse only if the trial court’s ruling was clearly erroneous and arbitrary. Okonkwo v.

                                                –3–
State, 398 S.W.3d 689, 694 (Tex. Crim. App. 2013). A trial court abuses its discretion if no

reasonable view of the record could support its ruling. Id. This requires us to view the evidence

in the light most favorable to the trial court’s ruling. Id. In the absence of express findings, as

here, we presume the trial court made all findings, express and implied, in favor of the prevailing

party. Id.

       At the hearing on the motion for new trial, appellant presented testimony from his

grandmother, mother, and himself. Lynn Cruthers, appellant’s grandmother, testified that when

she spoke to appellant’s trial counsel prior to the adjudication hearing, she was told appellant

would be facing only about six months in jail, and that defense counsel never explained that it

was possible the trial court could send appellant to the penitentiary for a lengthy period of time.

Appellant’s mother, Alice Rogers, similarly testified that counsel said the outcome of the case

would be a sentence of three to six months or rehabilitation, and that counsel never said there

was a possibility appellant could be sent to the penitentiary.

       Appellant testified that he only pleaded true to the violations of the conditions of his

community supervision because he believed that, based on trial counsel’s assurances, he would

receive no more than six months in jail or rehabilitation. He said counsel never explained that,

under the law, the trial court could ignore sentencing recommendations and sentence appellant

anywhere within the range of punishment. But appellant admitted on cross-examination that he

was admonished on the full range of punishment for a second degree felony when he entered his

guilty plea. He also admitted that the violations to which he pleaded true were, in fact, true, he

could not fight them, and that by pleading true he was “[j]ust being honest.” He admitted that, in

conversations he had with his trial counsel, she reminded him he was on probation for a second

degree felony with a punishment range of up to twenty years in prison. He also admitted his

pleas of true to the “technical” violations were freely and voluntarily made.

                                                –4–
       Christi Bustos, appellant’s trial counsel, testified that when appellant was arrested in

August of 2016, she was assigned to the two “new” pending cases and, later, to the motion to

proceed to adjudication as well. When she met with appellant, she reviewed the case with him,

including the offense for which he was on deferred adjudication, the potential punishment range,

and the effect the deadly weapon finding could have on his sentence. Bustos said she thought

that she and appellant discussed these issues on more than one occasion. She categorically

denied appellant’s contention that she never told him he could be sentenced to prison time and

that she promised he would receive no more than three to six months in jail or drug treatment.

She testified that she and appellant discussed what pleading true to some violations of his

community supervision and pleading not true to others would mean, and that by pleading not

true, the State could bring in witnesses to testify regarding whether the allegations were true.

She recalled that their main concern was the new cases, and that she and appellant decided it was

more important to challenge the allegations relating to those new charges rather than pleading

not true to all of the allegations and putting the State to its burden on each of them. She believed

appellant understood all of the potential consequences of his plea at the time he pleaded true to

the violations of the terms of his community supervision.

       The trial court ruled that appellant, according to his own admission, had been properly

admonished by counsel and the court as to the consequences of his plea, and, thus, the plea was

voluntary. This ruling is supported by the record. Moreover, appellant admitted that he violated

the conditions of his community supervision to which he pleaded true, and that they could have

been proven by State’s witnesses had he entered pleas of not true to them. Appellant has failed

to show that entering pleas of not true would have had any effect on the outcome of the

adjudication. Therefore, we conclude the trial court did not abuse its discretion by denying

appellant’s motion for new trial, and we overrule appellant’s second issue.

                                                –5–
       We affirm the trial court’s judgment.



                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. 47
170068F.U05




                                               –6–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ARMINIUS DEJUAN JONES, Appellant                   On Appeal from the 194th Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-00068-CR        V.                       Trial Court Cause No. F15-34452-M.
                                                   Opinion delivered by Justice Myers. Justices
THE STATE OF TEXAS, Appellee                       Bridges and Schenck participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

Judgment entered this 18th day of January, 2018.




                                             –7–